Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 3 March 2019 & 27 February 2020. It is noted, however, that applicant has not filed a certified copy of the AU2019900720 & AU2020100294 application as required by 37 CFR 1.55.

Status of the Claims
Claims 6 & 7 have been canceled by Applicant in a preliminary amendment. 
Claims 1-5 & 8-18 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    290
    280
    media_image1.png
    Greyscale
Claims 1-5 & 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2874510) in view of Dudley (US 20080222940).
For Claim 1, Fitzgerald discloses a fish hook comprising: (a) a plurality of inwardly facing prongs (each of barbs 34 faces inwardly, not only toward the body of the device 6, but also curving in toward the hook shaft 30); and (b) a shaft (in the same manner as the instant invention, brass rod or wire 16; however, due to the claim language of claim 1, hook shaft 30 could also be interpreted as the shaft connecting a respective prong 34) to join the prongs (Fig. 3, reproduced herein), wherein the shaft and the prongs are held by a hub (6).
Fitzgerald is silent to the hub being flexible and allowing the prongs to move.
Dudley, like prior art above, teaches a fishing lure (title, disclosure), and further discusses the equivalence of rubber and lead materials known in the art of jig heads and lures, [0005]. Therefore, because these two materials were art-recognized equivalents at the time the invention was effectively filed, one of ordinary skill in the art would have found it obvious to substitute rubber as taught by Dudley for the lead material disclosed by Fitzgerald, in order to avoid poisoning the fish, the fisherman, and the environment (lead is a known heavy metal neurotoxin).

For Claims 3 & 4, the above-modified reference teaches fish hook of claim 1, and the above-modified reference renders obvious wherein each prong penetrates the flexible hub (noting the arrangement of each hook shaft 30 extending through the material of the hub 6 of Fitzgerald, Fig. 3, in light of the above modification of the material of the hub, Dudley).
For Claims 5 & 8-10, the above-modified reference teaches the fish hook of claims 1-4, respectively, and Fitzgerald further discloses in which each prong is aligned in a vertical array within the flexible hub (in the same manner as the instant invention, each eyelet 32 and its respective prong 30 is arranged vertically on the shaft 16, Fig. 3).
For Claims 11-14, the above-modified reference teaches the fish hook of claims 1-4 respectively, and Fitzgerald further discloses in which the fish hook has three inwardly facing prongs (each of 30 & 34, Fig. 1).
For Claims 15-18, the above-modified reference teaches the fish hook of claims 1-4 respectively, and the above-modified reference renders obvious in which the flexible hub (the hub, as modified above) takes the form of a lure (note that it is clear by the figures that the device of Fitzgerald is a lure; however, Fitzgerald further discloses this in Column 2, lines 11-23).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to KR200485442, US20020178644, US20030046856, US20030163945, US20040172874, US20060196105, US20070062096, US4433503, US5673508, & US5709047 for similar disclosures to the instant invention.
US0104684, US0625742, US0705750, US0778552, US1173694, US1427321, US1456676, US1462949, US1632566, US2120863, US2874510 US2748521 SE423856 KR20170001270 US20050235549 US20080222940 US20200281179 US4932153 
US20090119971 is cited for the description of rubber jig head, [0018].
US1178861 cited for the arrangement of bait hanging underneath of the device.
US2214360, US2511223, US4280296, & US9125390: vertical arrangement of hooks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643